Citation Nr: 0517923	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative changes of the lumbar spine.

2.  Entitlement to an initial compensable disability rating 
for allergic rhinitis with sinusitis.

3.  Entitlement to an initial compensable disability rating 
for stress changes in the right tibia (claimed as shin 
splints).

4.  Entitlement to an initial compensable disability rating 
for stress changes in the left tibia (claimed as shin 
splints).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to August 
2000.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  The veteran testified 
before the undersigned at a Travel Board hearing in July 
2002.  The transcript is associated with the claims folder.  
This claim was previously before the Board and was remanded 
for further development in November 2003.  

The veteran has also raised the issues of entitlement to 
service connection for a right foot disability and reopening 
a claim for service connection for a left shoulder 
disability.  These matters are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the July 2002 Board hearing the veteran testified that 
he was currently being treated at the "Madigan Army 
Hospital" and had visited the emergency room of this 
facility a "few times" because of his back and sinus 
problems.  In March 2003 correspondence, VA requested all 
inpatient and outpatient treatment records from the Madigan 
Army Medical Center from September 2000 to the present.  
However, there is no indication in the claims folder that the 
Madigan Army Medical Center ever responded to this request.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the 
veteran's medical records from the 
Madigan Army Medical Center, dated from 
September 20000 through the present.  All 
documents regarding this request must be 
permanently associated with the claims 
folder.  If the records are unobtainable, 
a negative reply must be noted in writing 
and associated with the claims folder.

2.  The RO should then review the 
record and ensure that all the above 
actions are completed.  When the RO is 
satisfied that the record is complete 
the claim should be readjudicated.  If 
the claim is still denied the RO must 
furnish the claimant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




